
	

113 HR 2609 PCS: Energy and Water Development and Related Agencies Appropriations Act, 2014
U.S. House of Representatives
2013-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 134
		113th CONGRESS
		1st Session
		H. R. 2609
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 16 (legislative
			 day, July 15), 2013
			Received; read twice and placed on the
			 calendar
		
		AN ACT
		Making appropriations for energy and water
		  development and related agencies for the fiscal year ending September 30, 2014,
		  and for other purposes.
	
	
		That the following sums are
			 appropriated, out of any money in the Treasury not otherwise appropriated, for
			 energy and water development and related agencies for the fiscal year ending
			 September 30, 2014, and for other purposes, namely:
		ICorps of
			 engineers—civil
			Department of the
		  army
			Corps of
		  engineers—civilThe following appropriations shall be
		  expended under the direction of the Secretary of the Army and the supervision
		  of the Chief of Engineers for authorized civil functions of the Department of
		  the Army pertaining to river and harbor, flood and storm damage reduction,
		  shore protection, aquatic ecosystem restoration, and related
		  efforts.
			InvestigationsFor expenses necessary where authorized by
		  law for the collection and study of basic information pertaining to river and
		  harbor, flood and storm damage reduction, shore protection, aquatic ecosystem
		  restoration, and related needs; for surveys and detailed studies, and plans and
		  specifications of proposed river and harbor, flood and storm damage reduction,
		  shore protection, and aquatic ecosystem restoration, projects and related
		  efforts prior to construction; for restudy of authorized projects; and for
		  miscellaneous investigations, and, when authorized by law, surveys and detailed
		  studies, and plans and specifications of projects prior to construction,
		  $90,000,000, to remain available until expended.
			Construction
			For expenses necessary for the construction
		  of river and harbor, flood and storm damage reduction, shore protection,
		  aquatic ecosystem restoration, and related projects authorized by law; for
		  conducting detailed studies, and plans and specifications, of such projects
		  (including those involving participation by States, local governments, or
		  private groups) authorized or made eligible for selection by law (but such
		  detailed studies, and plans and specifications, shall not constitute a
		  commitment of the Government to construction), $1,343,000,000, to remain
		  available until expended; of which such sums as are necessary to cover the
		  Federal share of construction costs for facilities under the Dredged Material
		  Disposal Facilities program shall be derived from the Harbor Maintenance Trust
		  Fund as authorized by Public Law 104–303; and of which such sums as are
		  necessary to cover one-half of the costs of construction, replacement,
		  rehabilitation, and expansion of inland waterways projects shall be derived
		  from the Inland Waterways Trust Fund.
			Mississippi river and
		  tributariesFor expenses
		  necessary for flood damage reduction projects and related efforts in the
		  Mississippi River alluvial valley below Cape Girardeau, Missouri, as authorized
		  by law, $249,000,000, to remain available until expended, of which such sums as
		  are necessary to cover the Federal share of eligible operation and maintenance
		  costs for inland harbors shall be derived from the Harbor Maintenance Trust
		  Fund.
			Operation and
		  maintenanceFor expenses
		  necessary for the operation, maintenance, and care of existing river and
		  harbor, flood and storm damage reduction, aquatic ecosystem restoration, and
		  related projects authorized by law; providing security for infrastructure owned
		  or operated by the Corps, including administrative buildings and laboratories;
		  maintaining harbor channels provided by a State, municipality, or other public
		  agency that serve essential navigation needs of general commerce, where
		  authorized by law; surveying and charting northern and northwestern lakes and
		  connecting waters; clearing and straightening channels; and removing
		  obstructions to navigation, $2,682,000,000, to remain available until expended,
		  of which such sums as are necessary to cover the Federal share of eligible
		  operation and maintenance costs for coastal harbors and channels, and for
		  inland harbors shall be derived from the Harbor Maintenance Trust Fund; of
		  which such sums as become available from the special account for the Corps of
		  Engineers established by the Land and Water Conservation Fund Act of 1965 shall
		  be derived from that account for resource protection, research, interpretation,
		  and maintenance activities related to resource protection in the areas at which
		  outdoor recreation is available; and of which such sums as become available
		  from fees collected under section 217 of Public Law 104–303 shall be used to
		  cover the cost of operation and maintenance of the dredged material disposal
		  facilities for which such fees have been collected: Provided,
		  That 1 percent of the total amount of funds provided for each of the programs,
		  projects or activities funded under this heading shall not be allocated to a
		  field operating activity prior to the beginning of the fourth quarter of the
		  fiscal year and shall be available for use by the Chief of Engineers to fund
		  such emergency activities as the Chief of Engineers determines to be necessary
		  and appropriate, and that the Chief of Engineers shall allocate during the
		  fourth quarter any remaining funds which have not been used for emergency
		  activities proportionally in accordance with the amounts provided for the
		  programs, projects, or activities.
			Regulatory
		  programFor expenses necessary
		  for administration of laws pertaining to regulation of navigable waters and
		  wetlands, $193,000,000, to remain available until September 30,
		  2015.
			Formerly utilized sites remedial
		  action programFor expenses
		  necessary to clean up contamination from sites in the United States resulting
		  from work performed as part of the Nation's early atomic energy program,
		  $104,000,000, to remain available until expended.
			Flood control and coastal
		  emergenciesFor expenses
		  necessary to prepare for flood, hurricane, and other natural disasters and
		  support emergency operations, repairs, and other activities in response to such
		  disasters as authorized by law, $28,000,000, to remain available until
		  expended.
			ExpensesFor expenses necessary for the supervision
		  and general administration of the civil works program in the headquarters of
		  the Corps of Engineers and the offices of the Division Engineers; and for costs
		  of management and operation of the Humphreys Engineer Center Support Activity,
		  the Institute for Water Resources, the United States Army Engineer Research and
		  Development Center, and the United States Army Corps of Engineers Finance
		  Center allocable to the civil works program, $182,000,000, to remain available
		  until September 30, 2015, of which not to exceed $5,000 may be used for
		  official reception and representation purposes and only during the current
		  fiscal year: Provided, That no part of any other appropriation
		  provided in this title shall be available to fund the civil works activities of
		  the Office of the Chief of Engineers or the civil works executive direction and
		  management activities of the division offices: Provided
		  further, That any Flood Control and Coastal Emergencies appropriation
		  may be used to fund the supervision and general administration of emergency
		  operations, repairs, and other activities in response to any flood, hurricane,
		  or other natural disaster.
			Office of the assistant
		  secretary of the army for civil worksFor the Office of the Assistant Secretary of
		  the Army for Civil Works as authorized by 10 U.S.C. 3016(b)(3), $5,000,000, to
		  remain available until September 30, 2015.
			Administrative
		  provisionThe Revolving Fund,
		  Corps of Engineers, shall be available during the current fiscal year for
		  purchase (not to exceed 100 for replacement only) and hire of passenger motor
		  vehicles for the civil works program.
			General provisions, corps of
		  engineers—civil
			(including transfer of
		  funds)
			101.(a)None of the funds
			 provided in this title shall be available for obligation or expenditure through
			 a reprogramming of funds that—
					(1)creates or
			 initiates a new program, project, or activity;
					(2)eliminates a
			 program, project, or activity;
					(3)increases funds or
			 personnel for any program, project, or activity for which funds are denied or
			 restricted by this Act;
					(4)reduces funds that
			 are directed to be used for a specific program, project, or activity by this
			 Act;
					(5)increases funds
			 for any program, project, or activity by more than $2,000,000 or 10 percent,
			 whichever is less; or
					(6)reduces funds for
			 any program, project, or activity by more than $2,000,000 or 10 percent,
			 whichever is less.
					(b)Subsection (a)(1)
			 shall not apply to any project or activity authorized under section 205 of the
			 Flood Control Act of 1948, section 14 of the Flood Control Act of 1946, section
			 208 of the Flood Control Act of 1954, section 107 of the River and Harbor Act
			 of 1960, section 103 of the River and Harbor Act of 1962, section 111 of the
			 River and Harbor Act of 1968, section 1135 of the Water Resources Development
			 Act of 1986, section 206 of the Water Resources Development Act of 1996, or
			 section 204 of the Water Resources Development Act of 1992.
				(c)The Corps of
			 Engineers shall submit reports on a quarterly basis to the Committees on
			 Appropriations of the House of Representatives and the Senate detailing all the
			 funds reprogrammed between programs, projects, activities, or categories of
			 funding. The first quarterly report shall be submitted not later than 60 days
			 after the date of enactment of this Act.
				102.None of the
			 funds made available in this title may be used to award or modify any contract
			 that commits funds beyond the amounts appropriated for that program, project,
			 or activity that remain unobligated, except that such amounts may include any
			 funds that have been made available through reprogramming pursuant to section
			 101.
			103.None of the
			 funds in this Act, or previous Acts, making funds available for Energy and
			 Water Development, shall be used to award any continuing contract that commits
			 additional funding from the Inland Waterways Trust Fund unless or until such
			 time that a long-term mechanism to enhance revenues in this Fund sufficient to
			 meet the cost-sharing authorized in the Water Resources Development Act of 1986
			 (Public Law 99–662) is enacted.
			104.Not later than 120 days after the date of
			 the Chief of Engineers Report on a water resource matter, the Assistant
			 Secretary of the Army (Civil Works) shall submit the report to the appropriate
			 authorizing and appropriating committees of the Congress.
			105.During the fiscal
			 year period covered by this Act, the Secretary of the Army is authorized to
			 implement measures recommended in the efficacy study authorized under section
			 3061 of the Water Resources Development Act of 2007 (Public Law 110–114; 121
			 Stat. 1121) or in interim reports, with such modifications or emergency
			 measures as the Secretary of the Army determines to be appropriate, to prevent
			 aquatic nuisance species from dispersing into the Great Lakes by way of any
			 hydrologic connection between the Great Lakes and the Mississippi River
			 Basin.
			106.As of the date of
			 enactment of this Act and each fiscal year hereafter, the Secretary of the Army
			 may transfer to the Fish and Wildlife Service, and the Fish and Wildlife
			 Service may accept and expend, such funds as the Secretary and the Director of
			 the Fish and Wildlife Service determine to be necessary to mitigate for
			 fisheries lost due to Corps of Engineers projects, except that in no event may
			 the amount of funds transferred pursuant to this section during any fiscal year
			 exceed the amount identified for such purpose in the report accompanying the
			 appropriations for that fiscal year.
			107.None of the funds made available in this
			 Act or any other Act making appropriations for Energy and Water Development may
			 be used by the Corps of Engineers to develop, adopt, implement, administer, or
			 enforce any change to the regulations and guidance in effect on October 1,
			 2012, pertaining to the definition of waters under the jurisdiction of the
			 Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.), including the
			 provisions of the rules dated November 13, 1986, and August 25, 1993, relating
			 to such jurisdiction, and the guidance documents dated January 15, 2003, and
			 December 2, 2008, relating to such jurisdiction.
			108.Section 3(a)(6)
			 of the Water Resources Development Act of 1988 (Public Law 100–676; 102 Stat.
			 4013) is amended by striking $775,000,000 each place it appears
			 and inserting $2,918,000,000.
			109.(a)Section 1001(17)(A) of the Water Resources
			 Development Act of 2007 (Public Law 110–114; 121 Stat. 1052) is amended—
					(1)by striking
			 $125,270,000 and inserting $152,510,000;
					(2)by striking
			 $75,140,000 and inserting $92,007,000; and
					(3)by striking
			 $50,130,000 and inserting $60,503,000.
					(b)The amendments made by subsection (a) shall
			 take effect as of November 8, 2007.
				110.The authorization under the heading
			 Little Calumet River Basin (Cady Marsh Ditch), Indiana, in
			 section 401(a) of the Water Resources Development Act of 1986 (Public Law
			 99–662; 100 Stat. 4115), as modified by section 127 of Public Law 109–103 (119
			 Stat. 2259), is further modified to authorize completion of the project at a
			 total cost of $269,988,000 with an estimated Federal cost of $202,800,000 and
			 an estimated non-Federal cost of $67,188,000.
			111.During fiscal year 2014, the limitation
			 relating to total project costs in section 902 of the Water Resources
			 Development Act of 1986 (33 U.S.C. 2280) shall not apply with respect to any
			 project that receives funds made available by this title.
			112.None of the funds made available in this or
			 any other Act making appropriations for Energy and Water Development for any
			 fiscal year may be used by the Corps of Engineers to develop, adopt, implement,
			 administer, or enforce any change to the regulations in effect on October 1,
			 2012, pertaining to the definitions of the terms fill material
			 or discharge of fill material for the purposes of the Federal
			 Water Pollution Control Act (33 U.S.C. 1251 et seq.).
			113.As of the date of enactment of this Act and
			 thereafter, the Secretary of the Army shall not promulgate or enforce any
			 regulation that prohibits an individual from possessing a firearm, including an
			 assembled or functional firearm, at a water resources development project
			 covered under section 327.0 of title 36, Code of Federal Regulations (as in
			 effect on the date of enactment of this Act), if: (1) the individual is not
			 otherwise prohibited by law from possessing the firearm; and (2) the possession
			 of the firearm is in compliance with the law of the State in which the water
			 resources development project is located.
			IIDepartment of
			 the interior
			Central utah
		  project
			Central utah project completion
		  accountFor carrying out
		  activities authorized by the Central Utah Project Completion Act, $7,425,000,
		  to remain available until expended, of which $1,000,000 shall be deposited into
		  the Utah Reclamation Mitigation and Conservation Account for use by the Utah
		  Reclamation Mitigation and Conservation Commission. In addition, for necessary
		  expenses incurred in carrying out related responsibilities of the Secretary of
		  the Interior, $1,300,000, to remain available until September 30,
		  2015.For fiscal year 2014, the
		  Commission may use an amount not to exceed $1,500,000 for administrative
		  expenses.
			Bureau of
		  reclamationThe following
		  appropriations shall be expended to execute authorized functions of the Bureau
		  of Reclamation:
			Water and related
		  resources
			(including transfers of
		  funds)For management,
		  development, and restoration of water and related natural resources and for
		  related activities, including the operation, maintenance, and rehabilitation of
		  reclamation and other facilities, participation in fulfilling related Federal
		  responsibilities to Native Americans, and related grants to, and cooperative
		  and other agreements with, State and local governments, federally recognized
		  Indian tribes, and others, $812,744,000 (increased by $25,000,000), to remain
		  available until expended, of which $28,000 shall be available for transfer to
		  the Upper Colorado River Basin Fund and $8,401,000 shall be available for
		  transfer to the Lower Colorado River Basin Development Fund; of which such
		  amounts as may be necessary may be advanced to the Colorado River Dam Fund:
		  Provided, That such transfers may be increased or decreased
		  within the overall appropriation under this heading: Provided
		  further, That of the total appropriated, the amount for program
		  activities that can be financed by the Reclamation Fund or the Bureau of
		  Reclamation special fee account established by 16 U.S.C. 6806 shall be derived
		  from that Fund or account: Provided further, That funds
		  contributed under 43 U.S.C. 395 are available until expended for the purposes
		  for which the funds were contributed: Provided further, That
		  funds advanced under 43 U.S.C. 397a shall be credited to this account and are
		  available until expended for the same purposes as the sums appropriated under
		  this heading: Provided further, That of the amounts provided
		  herein, funds may be used for high priority projects which shall be carried out
		  by the Youth Conservation Corps, as authorized by 16 U.S.C.
		  1706.
			Central valley project
		  restoration fundFor carrying
		  out the programs, projects, plans, habitat restoration, improvement, and
		  acquisition provisions of the Central Valley Project Improvement Act,
		  $53,288,000, to be derived from such sums as may be collected in the Central
		  Valley Project Restoration Fund pursuant to sections 3407(d), 3404(c)(3), and
		  3405(f) of Public Law 102–575, to remain available until expended:
		  Provided, That the Bureau of Reclamation is directed to assess
		  and collect the full amount of the additional mitigation and restoration
		  payments authorized by section 3407(d) of Public Law 102–575: Provided
		  further, That none of the funds made available under this heading may
		  be used for the acquisition or leasing of water for in-stream purposes if the
		  water is already committed to in-stream purposes by a court adopted decree or
		  order.
			California bay-delta
		  restoration
			(including transfers of
		  funds)For carrying out
		  activities authorized by the Water Supply, Reliability, and Environmental
		  Improvement Act, consistent with plans to be approved by the Secretary of the
		  Interior, $30,000,000, to remain available until expended, of which such
		  amounts as may be necessary to carry out such activities may be transferred to
		  appropriate accounts of other participating Federal agencies to carry out
		  authorized purposes: Provided, That funds appropriated herein
		  may be used for the Federal share of the costs of CALFED Program management:
		  Provided further, That CALFED implementation shall be carried
		  out in a balanced manner with clear performance measures demonstrating
		  concurrent progress in achieving the goals and objectives of the
		  Program.
			Policy and
		  administrationFor necessary
		  expenses of policy, administration, and related functions in the Office of the
		  Commissioner, the Denver office, and offices in the five regions of the Bureau
		  of Reclamation, to remain available until September 30, 2015, $60,000,000, to
		  be derived from the Reclamation Fund and be nonreimbursable as provided in 43
		  U.S.C. 377: Provided, That no part of any other appropriation
		  in this Act shall be available for activities or functions budgeted as policy
		  and administration expenses.
			Administrative
		  provisionAppropriations for
		  the Bureau of Reclamation shall be available for purchase of not to exceed five
		  passenger motor vehicles, which are for replacement
		  only.
			General provisions, department
		  of the interior
			201.(a)None of the funds provided in this title
			 shall be available for obligation or expenditure through a reprogramming of
			 funds that—
					(1)creates or
			 initiates a new program, project, or activity;
					(2)eliminates a
			 program, project, or activity;
					(3)increases funds
			 for any program, project, or activity for which funds have been denied or
			 restricted by this Act;
					(4)restarts or
			 resumes any program, project or activity for which funds are not provided in
			 this Act, unless prior approval is received from the Committees on
			 Appropriations of the House of Representatives and the Senate;
					(5)transfers funds in
			 excess of the following limits:
						(A)15 percent for any
			 program, project or activity for which $2,000,000 or more is available at the
			 beginning of the fiscal year; or
						(B)$300,000 for any
			 program, project or activity for which less than $2,000,000 is available at the
			 beginning of the fiscal year;
						(6)transfers more
			 than $500,000 from either the Facilities Operation, Maintenance, and
			 Rehabilitation category or the Resources Management and Development category to
			 any program, project, or activity in the other category; or
					(7)transfers, when
			 necessary to discharge legal obligations of the Bureau of Reclamation, more
			 than $5,000,000 to provide adequate funds for settled contractor claims,
			 increased contractor earnings due to accelerated rates of operations, and real
			 estate deficiency judgments.
					(b)Subsection (a)(5) shall not apply to any
			 transfer of funds within the Facilities Operation, Maintenance, and
			 Rehabilitation category.
				(c)For purposes of
			 this section, the term transfer means any movement of funds into
			 or out of a program, project, or activity.
				(d)The Bureau of
			 Reclamation shall submit reports on a quarterly basis to the Committees on
			 Appropriations of the House of Representatives and the Senate detailing all the
			 funds reprogrammed between programs, projects, activities, or categories of
			 funding. The first quarterly report shall be submitted not later than 60 days
			 after the date of enactment of this Act.
				202.(a)None of the funds
			 appropriated or otherwise made available by this Act may be used to determine
			 the final point of discharge for the interceptor drain for the San Luis Unit
			 until development by the Secretary of the Interior and the State of California
			 of a plan, which shall conform to the water quality standards of the State of
			 California as approved by the Administrator of the Environmental Protection
			 Agency, to minimize any detrimental effect of the San Luis drainage
			 waters.
				(b)The costs of the
			 Kesterson Reservoir Cleanup Program and the costs of the San Joaquin Valley
			 Drainage Program shall be classified by the Secretary of the Interior as
			 reimbursable or nonreimbursable and collected until fully repaid pursuant to
			 the Cleanup Program-Alternative Repayment Plan and the
			 SJVDP-Alternative Repayment Plan described in the report
			 entitled Repayment Report, Kesterson Reservoir Cleanup Program and San
			 Joaquin Valley Drainage Program, February 1995, prepared by the
			 Department of the Interior, Bureau of Reclamation. Any future obligations of
			 funds by the United States relating to, or providing for, drainage service or
			 drainage studies for the San Luis Unit shall be fully reimbursable by San Luis
			 Unit beneficiaries of such service or studies pursuant to Federal reclamation
			 law.
				203.Notwithstanding any other provision of law,
			 until the pipeline reliability study required in the Consolidated
			 Appropriations Act, 2012, is completed, and any necessary changes are made to
			 Technical Memorandum No. 8140–CC–2004–1, the Bureau of Reclamation shall not
			 deny approval, funding, or assistance to any project, nor disqualify any
			 material from use, based, in whole or in part, on the corrosion control used,
			 if the corrosion control meets the requirements of a published national or
			 international standard promulgated by the American Water Works Association
			 (AWWA), ASTM International, the American National Standards
			 Institute (ANSI), NACE International (NACE) or the
			 American Society for Testing and Materials (ASTM). The Bureau
			 shall allow any project initiated during the study to use any corrosion control
			 meeting the above standards.
			IIIDepartment of
			 energy
			Energy
		  programs
			Renewable energy, energy
		  reliability, and efficiencyFor Department of Energy expenses including
		  the purchase, construction, and acquisition of plant and capital equipment, and
		  other expenses necessary for energy efficiency and renewable energy activities,
		  and electricity delivery and energy reliability activities, in carrying out the
		  purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.),
		  including the acquisition or condemnation of any real property or any facility
		  or for plant or facility acquisition, construction, or expansion, $982,637,000
		  (reduced by $15,000,000) (reduced by $9,518,000), to remain available until
		  expended: Provided, That of the amount provided under this
		  heading, $76,926,000 shall be available until September 30, 2015, for program
		  direction.
			Nuclear
		  energy
			(including
		  transfer of funds)For
		  Department of Energy expenses including the purchase, construction, and
		  acquisition of plant and capital equipment, and other expenses necessary for
		  nuclear energy activities in carrying out the purposes of the Department of
		  Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or
		  condemnation of any real property or any facility or for plant or facility
		  acquisition, construction, or expansion, and the purchase of not more than 10
		  buses and 2 ambulances, all for replacement only, $656,389,000, to remain
		  available until expended, of which such sums as may be necessary shall be
		  derived from the Nuclear Waste Fund, to be made available only to support the
		  high-level waste geological repository at Yucca Mountain:
		  Provided, That of the amount provided under this heading,
		  $87,500,000 shall be available until September 30, 2015, for program direction:
		  Provided further, That of the amount provided under this
		  heading, $5,000,000 shall be made available to affected units of local
		  government, as defined in section 2(31) of the Nuclear Waste Policy Act of 1982
		  (42 U.S.C. 10101(31)), to support the Yucca Mountain high-level waste
		  geological repository, as authorized by such Act: Provided
		  further, That funds derived from the Nuclear Waste Fund may be
		  transferred to Independent Agencies—Nuclear Regulatory
		  Commission—Salaries and Expenses to support the Yucca Mountain
		  high-level waste geological repository license
		  application.
			Fossil energy research and
		  developmentFor necessary
		  expenses in carrying out fossil energy research and development activities,
		  under the authority of the Department of Energy Organization Act (Public Law
		  95–91), including the acquisition of interest, including defeasible and
		  equitable interests in any real property or any facility or for plant or
		  facility acquisition or expansion, and for conducting inquiries, technological
		  investigations and research concerning the extraction, processing, use, and
		  disposal of mineral substances without objectionable social and environmental
		  costs (30 U.S.C. 3, 1602, and 1603), $450,000,000, to remain available until
		  expended: Provided, That $115,753,000 shall be available until
		  September 30, 2015, for program direction: Provided further,
		  That for all programs funded under Fossil Energy appropriations in this Act or
		  any other Act, the Secretary may vest fee title or other property interests
		  acquired under projects in any entity, including the United
		  States.
			Naval petroleum and oil shale
		  reservesFor expenses
		  necessary to carry out naval petroleum and oil shale reserve activities,
		  $14,909,000, to remain available until expended: Provided,
		  That, notwithstanding any other provision of law, unobligated funds remaining
		  from prior years shall be available for all naval petroleum and oil shale
		  reserve activities.
			Strategic petroleum
		  reserveFor necessary expenses
		  for Strategic Petroleum Reserve facility development and operations and program
		  management activities pursuant to the Energy Policy and Conservation Act (42
		  U.S.C. 6201 et seq.), $189,400,000, to remain available until
		  expended.
			Northeast home heating oil
		  reserveFor necessary expenses
		  for Northeast Home Heating Oil Reserve storage, operation, and management
		  activities pursuant to the Energy Policy and Conservation Act (42 U.S.C. 6201
		  et seq.), $8,000,000, to remain available until
		  expended.
			Energy information
		  administrationFor necessary
		  expenses in carrying out the activities of the Energy Information
		  Administration, $100,000,000, to remain available until
		  expended.
			Non-Defense environmental
		  cleanupFor Department of
		  Energy expenses, including the purchase, construction, and acquisition of plant
		  and capital equipment and other expenses necessary for non-defense
		  environmental cleanup activities in carrying out the purposes of the Department
		  of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition
		  or condemnation of any real property or any facility or for plant or facility
		  acquisition, construction, or expansion, $194,000,000 (increased by
		  $18,956,000), to remain available until
		  expended.
			Uranium enrichment
		  decontamination and decommissioning fundFor necessary expenses in carrying out
		  uranium enrichment facility decontamination and decommissioning, remedial
		  actions, and other activities of title II of the Atomic Energy Act of 1954, and
		  title X, subtitle A, of the Energy Policy Act of 1992, $545,000,000, to be
		  derived from the Uranium Enrichment Decontamination and Decommissioning Fund,
		  to remain available until expended.
			Science
			For Department of Energy expenses including
		  the purchase, construction, and acquisition of plant and capital equipment, and
		  other expenses necessary for science activities in carrying out the purposes of
		  the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including
		  the acquisition or condemnation of any real property or facility or for plant
		  or facility acquisition, construction, or expansion, and purchase of not more
		  than 25 passenger motor vehicles for replacement only, including one law
		  enforcement vehicle, one ambulance, and one bus, $4,653,000,000, to remain
		  available until expended: Provided, That $174,862,000 shall be
		  available until September 30, 2015, for program
		  direction.
			Advanced research projects
		  agency—energyFor necessary
		  expenses in carrying out the activities authorized by section 5012 of the
		  America COMPETES Act (42 U.S.C. 16538), $50,000,000 (increased by $20,000,000),
		  to remain available until expended.
			Title 17 innovative technology
		  loan guarantee programSuch
		  sums as are derived from amounts received from borrowers pursuant to section
		  1702(b)(1)(B) of the Energy Policy Act of 2005 under this heading in prior
		  Acts, shall be collected in accordance with section 502(7) of the Congressional
		  Budget Act of 1974: Provided, That, for necessary
		  administrative expenses to carry out this Loan Guarantee program, $22,000,000
		  is appropriated, to remain available until September 30, 2015: Provided
		  further, That $22,000,000 of the fees collected pursuant to section
		  1702(h) of the Energy Policy Act of 2005 (42 U.S.C. 16512(h)) shall be credited
		  as offsetting collections to this account to cover administrative expenses and
		  shall remain available until expended, so as to result in a final fiscal year
		  2014 appropriation from the general fund estimated at not more than $0:
		  Provided further, That fees collected under section 1702(h) in
		  excess of the amount appropriated for administrative expenses shall not be
		  available until appropriated: Provided further, That the
		  Department of Energy shall not subordinate any loan obligation to other
		  financing in violation of section 1702 of the Energy Policy Act of 2005 (42
		  U.S.C. 16512) or subordinate any Guaranteed Obligation to any loan or other
		  debt obligations in violation of section 609.10 of title 10, Code of Federal
		  Regulations.
			Advanced technology vehicles
		  manufacturing loan programFor
		  administrative expenses in carrying out the Advanced Technology Vehicles
		  Manufacturing Loan Program, $6,000,000, to remain available until September 30,
		  2015.
			Departmental
		  administrationFor salaries
		  and expenses of the Department of Energy necessary for departmental
		  administration in carrying out the purposes of the Department of Energy
		  Organization Act (42 U.S.C. 7101 et seq.), including the hire of passenger
		  motor vehicles and official reception and representation expenses not to exceed
		  $30,000, $187,863,000 (reduced by $15,000,000) (reduced by $20,000,000)
		  (reduced by $9,478,000) (reduced by $20,000,000), to remain available until
		  September 30, 2015, plus such additional amounts as necessary to cover
		  increases in the estimated amount of cost of work for others notwithstanding
		  the provisions of the Anti-Deficiency Act (31 U.S.C. 1511 et seq.):
		  Provided, That such increases in cost of work are offset by
		  revenue increases of the same or greater amount: Provided
		  further, That moneys received by the Department for miscellaneous
		  revenues estimated to total $108,188,000 in fiscal year 2014 may be retained
		  and used for operating expenses within this account, as authorized by section
		  201 of Public Law 95–238, notwithstanding the provisions of 31 U.S.C. 3302:
		  Provided further, That the sum herein appropriated shall be
		  reduced as collections are received during the fiscal year so as to result in a
		  final fiscal year 2014 appropriation from the general fund estimated at not
		  more than $79,675,000.
			Office of the inspector
		  generalFor necessary expenses
		  of the Office of the Inspector General in carrying out the provisions of the
		  Inspector General Act of 1978, $42,000,000, to remain available until September
		  30, 2015.
			Atomic energy defense
		  activities
			National nuclear security
		  administration
			Weapons activitiesFor Department of Energy expenses, including
		  the purchase, construction, and acquisition of plant and capital equipment and
		  other incidental expenses necessary for atomic energy defense weapons
		  activities in carrying out the purposes of the Department of Energy
		  Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or
		  condemnation of any real property or any facility or for plant or facility
		  acquisition, construction, or expansion, and the purchase of not to exceed one
		  ambulance, $7,675,000,000, to remain available until
		  expended.
			Defense nuclear
		  nonproliferationFor
		  Department of Energy expenses, including the purchase, construction, and
		  acquisition of plant and capital equipment and other incidental expenses
		  necessary for defense nuclear nonproliferation activities, in carrying out the
		  purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.),
		  including the acquisition or condemnation of any real property or any facility
		  or for plant or facility acquisition, construction, or expansion,
		  $2,100,000,000, to remain available until expended: Provided,
		  That the Secretary of Energy may make available from funds provided under this
		  heading in this Act not more than $48,000,000 for the purpose of carrying out
		  domestic uranium enrichment research, development, and demonstration
		  activities.
			Naval reactorsFor Department of Energy expenses necessary
		  for naval reactors activities to carry out the Department of Energy
		  Organization Act (42 U.S.C. 7101 et seq.), including the acquisition (by
		  purchase, condemnation, construction, or otherwise) of real property, plant,
		  and capital equipment, facilities, and facility expansion, $1,109,000,000, to
		  remain available until expended: Provided, That $43,212,000
		  shall be available until September 30, 2015, for program
		  direction.
			Office of the
		  administrator
			For necessary expenses of the Office of the
		  Administrator in the National Nuclear Security Administration, including
		  official reception and representation expenses not to exceed $12,000,
		  $382,000,000 (reduced by $9,478,000), to remain available until September 30,
		  2015.
			Environmental and other defense
		  activities
			Defense environmental
		  cleanupFor Department of
		  Energy expenses, including the purchase, construction, and acquisition of plant
		  and capital equipment and other expenses necessary for atomic energy defense
		  environmental cleanup activities in carrying out the purposes of the Department
		  of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition
		  or condemnation of any real property or any facility or for plant or facility
		  acquisition, construction, or expansion, and the purchase of not to exceed one
		  sport utility vehicle, three lube trucks, and one fire truck for replacement
		  only, $4,750,000,000 (increased by $22,586,500), to remain available until
		  expended: Provided, That $280,784,000 shall be available until
		  September 30, 2015, for program direction.
			Other defense
		  activitiesFor Department of
		  Energy expenses, including the purchase, construction, and acquisition of plant
		  and capital equipment and other expenses, necessary for atomic energy defense,
		  other defense activities, and classified activities, in carrying out the
		  purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.),
		  including the acquisition or condemnation of any real property or any facility
		  or for plant or facility acquisition, construction, or expansion, $830,000,000,
		  to remain available until expended: Provided, That of such
		  amount, $122,734,000 shall be available until September 30, 2015 for program
		  direction.
			Power marketing
		  administration
			Bonneville power administration
		  fundExpenditures from the
		  Bonneville Power Administration Fund, established pursuant to Public Law
		  93–454, are approved for construction of, or participating in the construction
		  of, a high voltage line from Bonneville's high voltage system to the service
		  areas of requirements customers located within Bonneville's service area in
		  southern Idaho, southern Montana, and western Wyoming; and such line may extend
		  to, and interconnect in, the Pacific Northwest with lines between the Pacific
		  Northwest and the Pacific Southwest, and for John Day Reprogramming and
		  Construction, the Columbia River Basin White Sturgeon Hatchery, and Kelt
		  Reconditioning and Reproductive Success Evaluation Research, and, in addition,
		  for official reception and representation expenses in an amount not to exceed
		  $5,000: Provided, That during fiscal year 2014, no new direct
		  loan obligations may be made.
			Operation and maintenance,
		  southeastern power administrationFor necessary expenses of operation and
		  maintenance of power transmission facilities and of marketing electric power
		  and energy, including transmission wheeling and ancillary services, pursuant to
		  section 5 of the Flood Control Act of 1944 (16 U.S.C. 825s), as applied to the
		  southeastern power area, and including official reception and representation
		  expenses in an amount not to exceed $1,500, $7,750,000, to remain available
		  until expended: Provided, That notwithstanding 31 U.S.C. 3302
		  and section 5 of the Flood Control Act of 1944, up to $7,750,000 collected by
		  the Southeastern Power Administration from the sale of power and related
		  services shall be credited to this account as discretionary offsetting
		  collections, to remain available until expended for the sole purpose of funding
		  the annual expenses of the Southeastern Power Administration: Provided
		  further, That the sum herein appropriated for annual expenses shall be
		  reduced as collections are received during the fiscal year so as to result in a
		  final fiscal year 2014 appropriation estimated at not more than $0:
		  Provided further, That, notwithstanding 31 U.S.C. 3302, up to
		  $78,081,000 collected by the Southeastern Power Administration pursuant to the
		  Flood Control Act of 1944 to recover purchase power and wheeling expenses shall
		  be credited to this account as offsetting collections, to remain available
		  until expended for the sole purpose of making purchase power and wheeling
		  expenditures: Provided further, That for purposes of this
		  appropriation, annual expenses means expenditures that are generally recovered
		  in the same year that they are incurred (excluding purchase power and wheeling
		  expenses).
			Operation and maintenance,
		  southwestern power administrationFor necessary expenses of operation and
		  maintenance of power transmission facilities and of marketing electric power
		  and energy, for construction and acquisition of transmission lines, substations
		  and appurtenant facilities, and for administrative expenses, including official
		  reception and representation expenses in an amount not to exceed $1,500 in
		  carrying out section 5 of the Flood Control Act of 1944 (16 U.S.C. 825s), as
		  applied to the Southwestern Power Administration, $45,456,000, to remain
		  available until expended: Provided, That notwithstanding 31
		  U.S.C. 3302 and section 5 of the Flood Control Act of 1944 (16 U.S.C. 825s), up
		  to $33,564,000 collected by the Southwestern Power Administration from the sale
		  of power and related services shall be credited to this account as
		  discretionary offsetting collections, to remain available until expended, for
		  the sole purpose of funding the annual expenses of the Southwestern Power
		  Administration: Provided further, That the sum herein
		  appropriated for annual expenses shall be reduced as collections are received
		  during the fiscal year so as to result in a final fiscal year 2014
		  appropriation estimated at not more than $11,892,000: Provided
		  further, That, notwithstanding 31 U.S.C. 3302, up to $42,000,000
		  collected by the Southwestern Power Administration pursuant to the Flood
		  Control Act of 1944 to recover purchase power and wheeling expenses shall be
		  credited to this account as offsetting collections, to remain available until
		  expended for the sole purpose of making purchase power and wheeling
		  expenditures: Provided further, That, for purposes of this
		  appropriation, annual expenses means expenditures that are generally recovered
		  in the same year that they are incurred (excluding purchase power and wheeling
		  expenses).
			Construction, rehabilitation,
		  operation and maintenance, western area power administrationFor carrying out the functions authorized by
		  title III, section 302(a)(1)(E) of the Act of August 4, 1977 (42 U.S.C. 7152),
		  and other related activities including conservation and renewable resources
		  programs as authorized, including official reception and representation
		  expenses in an amount not to exceed $1,500; $299,919,000, to remain available
		  until expended, of which $292,019,000 shall be derived from the Department of
		  the Interior Reclamation Fund: Provided, That notwithstanding
		  31 U.S.C. 3302, section 5 of the Flood Control Act of 1944 (16 U.S.C. 825s),
		  and section 1 of the Interior Department Appropriation Act, 1939 (43 U.S.C.
		  392a), up to $203,989,000 collected by the Western Area Power Administration
		  from the sale of power and related services shall be credited to this account
		  as discretionary offsetting collections, to remain available until expended,
		  for the sole purpose of funding the annual expenses of the Western Area Power
		  Administration: Provided further, That the sum herein
		  appropriated for annual expenses shall be reduced as collections are received
		  during the fiscal year so as to result in a final fiscal year 2014
		  appropriation estimated at not more than $95,930,000, of which $88,030,000 is
		  derived from the Reclamation Fund: Provided further, That
		  notwithstanding 31 U.S.C. 3302, up to $230,738,000 collected by the Western
		  Area Power Administration pursuant to the Flood Control Act of 1944 and the
		  Reclamation Project Act of 1939 to recover purchase power and wheeling expenses
		  shall be credited to this account as offsetting collections, to remain
		  available until expended for the sole purpose of making purchase power and
		  wheeling expenditures: Provided further, That for purposes of
		  this appropriation, annual expenses means expenditures that are generally
		  recovered in the same year that they are incurred (excluding purchase power and
		  wheeling expenses).
			Falcon and amistad operating and
		  maintenance fundFor
		  operation, maintenance, and emergency costs for the hydroelectric facilities at
		  the Falcon and Amistad Dams, $5,330,671, to remain available until expended,
		  and to be derived from the Falcon and Amistad Operating and Maintenance Fund of
		  the Western Area Power Administration, as provided in section 2 of the Act of
		  June 18, 1954 (68 Stat. 255): Provided, That notwithstanding
		  the provisions of that Act and of 31 U.S.C. 3302, up to $4,910,671 collected by
		  the Western Area Power Administration from the sale of power and related
		  services from the Falcon and Amistad Dams shall be credited to this account as
		  discretionary offsetting collections, to remain available until expended for
		  the sole purpose of funding the annual expenses of the hydroelectric facilities
		  of these Dams and associated Western Area Power Administration activities:
		  Provided further, That the sum herein appropriated for annual
		  expenses shall be reduced as collections are received during the fiscal year so
		  as to result in a final fiscal year 2014 appropriation estimated at not more
		  than $420,000: Provided further, That for purposes of this
		  appropriation, annual expenses means expenditures that are generally recovered
		  in the same year that they are incurred: Provided further,
		  That for fiscal year 2014, the Administrator of the Western Area Power
		  Administration may accept up to $865,000 in funds contributed by United States
		  power customers of the Falcon and Amistad Dams for deposit into the Falcon and
		  Amistad Operating and Maintenance Fund, and such funds shall be available for
		  the purpose for which contributed in like manner as if said sums had been
		  specifically appropriated for such purpose: Provided further,
		  That any such funds shall be available without further appropriation and
		  without fiscal year limitation for use by the Commissioner of the United States
		  Section of the International Boundary and Water Commission for the sole purpose
		  of operating, maintaining, repairing, rehabilitating, replacing, or upgrading
		  the hydroelectric facilities at these Dams in accordance with agreements
		  reached between the Administrator, Commissioner, and the power
		  customers.
			Federal energy regulatory
		  commission
			Salaries and
		  expensesFor necessary
		  expenses of the Federal Energy Regulatory Commission to carry out the
		  provisions of the Department of Energy Organization Act (42 U.S.C. 7101 et
		  seq.), including services as authorized by 5 U.S.C. 3109, the hire of passenger
		  motor vehicles, and official reception and representation expenses not to
		  exceed $3,000, $304,600,000, to remain available until expended:
		  Provided, That notwithstanding any other provision of law, not
		  to exceed $304,600,000 of revenues from fees and annual charges, and other
		  services and collections in fiscal year 2014 shall be retained and used for
		  necessary expenses in this account, and shall remain available until expended:
		  Provided further, That the sum herein appropriated from the
		  general fund shall be reduced as revenues are received during fiscal year 2014
		  so as to result in a final fiscal year 2014 appropriation from the general fund
		  estimated at not more than $0.
			General provisions, department
		  of energy
			(including transfer of
		  funds)
			301.(a)No appropriation, funds, or authority made
			 available by this title for the Department of Energy shall be used to initiate
			 or resume any program, project, or activity or to prepare or initiate Requests
			 For Proposals or similar arrangements (including Requests for Quotations,
			 Requests for Information, and Funding Opportunity Announcements) for a program,
			 project, or activity if the program, project, or activity has not been funded
			 by Congress.
				(b)(1)Unless the Secretary of
			 Energy notifies the Committees on Appropriations of the House of
			 Representatives and the Senate at least 3 full business days in advance, none
			 of the funds made available in this title may be used to—
						(A)make a grant allocation or
			 discretionary grant award totaling $1,000,000 or more;
						(B)make a discretionary contract award or
			 Other Transaction Agreement totaling in excess of $1,000,000, including a
			 contract covered by the Federal Acquisition Regulation;
						(C)issue a letter of intent to make an
			 allocation, award, or Agreement in excess of the limits in subparagraph (A) or
			 (B); or
						(D)announce publicly the intention to
			 make an allocation, award, or Agreement in excess of the limits in subparagraph
			 (A) or (B).
						(2)The Secretary of Energy shall submit
			 to the Committees on Appropriations of the House of Representatives and the
			 Senate on the first business day of each quarter a report detailing each grant
			 allocation or discretionary grant award totaling less than $1,000,000 provided
			 during the previous quarter.
					(3)The notification required by
			 paragraph (1) and the report required by paragraph (2) shall include the
			 recipient of the award, the amount of the award, the fiscal year for which the
			 funds for the award were appropriated, the account and program, project, or
			 activity from which the funds are being drawn, the title of the award, and a
			 brief description of the activity for which the award is made.
					(c)The Department of
			 Energy may not, with respect to any program, project, or activity that uses
			 budget authority made available in this title under the heading
			 Department of Energy—Energy Programs, enter into a multiyear
			 contract, award a multiyear grant, or enter into a multiyear cooperative
			 agreement unless—
					(1)the contract,
			 grant, or cooperative agreement is funded for the full period of performance as
			 anticipated at the time of award; or
					(2)the contract,
			 grant, or cooperative agreement includes a clause conditioning the Federal
			 Government’s obligation on the availability of future year budget authority and
			 the Secretary notifies the Committees on Appropriations of the House of
			 Representatives and the Senate at least 3 days in advance.
					(d)Except as provided
			 in subsections (e), (f), and (g), the amounts made available by this title
			 shall be expended as authorized by law for the programs, projects, and
			 activities specified in the Bill column in the Department
			 of Energy table or the text included under the heading Title
			 III—Department of Energy in the report of the Committee on
			 Appropriations accompanying this Act.
				(e)The amounts made
			 available by this title may be reprogrammed for any program, project, or
			 activity, and the Department shall notify the Committees on Appropriations of
			 the House of Representatives and the Senate at least 30 days prior to the use
			 of any proposed reprogramming which would cause any program, project, or
			 activity funding level to increase or decrease by more than $5,000,000 or 10
			 percent, whichever is less, during the time period covered by this Act.
				(f)None of the funds
			 provided in this title shall be available for obligation or expenditure through
			 a reprogramming of funds that—
					(1)creates,
			 initiates, or eliminates a program, project, or activity;
					(2)increases funds or
			 personnel for any program, project, or activity for which funds are denied or
			 restricted by this Act; or
					(3)reduces funds that
			 are directed to be used for a specific program, project, or activity by this
			 Act.
					(g)(1)The Secretary of Energy
			 may waive any requirement or restriction in this section that applies to the
			 use of funds made available for the Department of Energy if compliance with
			 such requirement or restriction would pose a substantial risk to human health,
			 the environment, welfare, or national security.
					(2)The Secretary of Energy shall notify
			 the Committees on Appropriations of the House of Representatives and the Senate
			 of any waiver under paragraph (1) as soon as practicable, but not later than 3
			 days after the date of the activity to which a requirement or restriction would
			 otherwise have applied. Such notice shall include an explanation of the
			 substantial risk under paragraph (1) that permitted such waiver.
					302.The unexpended balances of prior
			 appropriations provided for activities in this Act may be available to the same
			 appropriation accounts for such activities established pursuant to this title.
			 Available balances may be merged with funds in the applicable established
			 accounts and thereafter may be accounted for as one fund for the same time
			 period as originally enacted.
			303.Funds
			 appropriated by this or any other Act, or made available by the transfer of
			 funds in this Act, for intelligence activities are deemed to be specifically
			 authorized by the Congress for purposes of section 504 of the National Security
			 Act of 1947 (50 U.S.C. 414) during fiscal year 2014 until the enactment of the
			 Intelligence Authorization Act for fiscal year 2014.
			304.None of the funds made available in this
			 title shall be used for the construction of facilities classified as
			 high-hazard nuclear facilities under 10 CFR Part 830 unless independent
			 oversight is conducted by the Office of Health, Safety, and Security to ensure
			 the project is in compliance with nuclear safety requirements.
			305.None of the funds made available in this
			 title may be used to approve critical decision-2 or critical decision-3 under
			 Department of Energy Order 413.3B, or any successive departmental guidance, for
			 construction projects where the total project cost exceeds $100,000,000, until
			 a separate independent cost estimate has been developed for the project for
			 that critical decision.
			306.Section 20320 of the Continuing
			 Appropriations Resolution, 2007, Public Law 109–289, division B, as amended by
			 the Revised Continuing Appropriations Resolution, 2007, Public Law 110–5, is
			 amended by striking in subsection (c) an annual review after
			 conduct and inserting in lieu thereof a review every
			 three years.
			307.None of the funds made available by this or
			 any subsequent Act for fiscal year 2014 or any fiscal year hereafter may be
			 used to pay the salaries of Department of Energy employees to carry out the
			 amendments made by section 407 of division A of the American Recovery and
			 Reinvestment Act of 2009.
			308.Notwithstanding section 307 of Public Law
			 111–85, of the funds made available by the Department of Energy for activities
			 at Government-owned, contractor-operated laboratories funded in this or any
			 subsequent Energy and Water Development appropriation Act for any fiscal year,
			 the Secretary may authorize a specific amount, not to exceed 4.5 percent of
			 such funds, to be used by such laboratories for laboratory directed research
			 and development.
			309.Notwithstanding section 301(c) of this Act,
			 none of the funds made available under the heading Department of
			 Energy—Energy Programs—Science may be used for a multiyear contract,
			 grant, cooperative agreement, or Other Transaction Agreement of $1,500,000 or
			 less unless the contract, grant, cooperative agreement, or Other Transaction
			 Agreement is funded for the full period of performance as anticipated at the
			 time of award.
			310.Not later than June 30, 2014, the Secretary
			 shall submit to the Committees on Appropriations of the House of
			 Representatives and the Senate a tritium and enriched uranium management plan
			 that provides—
				(1)an assessment of the national security
			 demand for tritium and low and highly enriched uranium through 2060;
				(2)a description of the Department of Energy’s
			 plan to provide adequate amounts of tritium and enriched uranium for national
			 security purposes through 2060; and
				(3)an analysis of
			 planned and alternative technologies which are available to meet the supply
			 needs for tritium and enriched uranium for national security purposes,
			 including weapons dismantlement and down-blending.
				311.The Secretary of Energy shall submit to the
			 congressional defense committees (as defined in 10 U.S.C. 101(a)(16)) not later
			 than December 1, 2013, a report that provides an analysis of alternatives for
			 each major warhead refurbishment program that reaches Phase 6.3,
			 including—
				(1)a
			 summary of the overall cost, scope, and schedule planning assumptions for the
			 major refurbishment activity;
				(2)a
			 full description of alternatives considered prior to the award of Phase
			 6.3;
				(3)a
			 comparison of the costs and benefits of each of those alternatives, to include
			 an analysis of trade-offs among cost, schedule, and performance objectives
			 against each alternative considered;
				(4)an assessment of
			 the risks, costs, and scheduling needs for each military requirement
			 established by the Department of Defense or any requirement established to
			 enhance safety, security, or maintainability;
				(5)identification of
			 the cost and risk of critical technology elements associated with each
			 refurbishment alternative, including technology maturity, integration risk,
			 manufacturing feasibility, and demonstration needs; and
				(6)identification of
			 the cost and risk of capital asset and infrastructure capabilities required to
			 support production and certification of each refurbishment alternative.
				IVIndependent
			 agencies
			Appalachian regional
		  commissionFor expenses
		  necessary to carry out the programs authorized by the Appalachian Regional
		  Development Act of 1965, notwithstanding 40 U.S.C. 14704, and for necessary
		  expenses for the Federal Co-Chairman and the Alternate on the Appalachian
		  Regional Commission, for payment of the Federal share of the administrative
		  expenses of the Commission, including services as authorized by 5 U.S.C. 3109,
		  and hire of passenger motor vehicles, $70,317,000, to remain available until
		  expended.
			Defense nuclear facilities
		  safety board
			Salaries and
		  expensesFor necessary
		  expenses of the Defense Nuclear Facilities Safety Board in carrying out
		  activities authorized by the Atomic Energy Act of 1954, as amended by Public
		  Law 100–456, section 1441, $29,915,000, to remain available until September 30,
		  2015: Provided, That of the amount provided under this
		  heading, $850,000 shall be made available to procure Inspector General services
		  from the Inspector General of the Nuclear Regulatory
		  Commission.
			Delta regional
		  authority
			Salaries and
		  expensesFor necessary
		  expenses of the Delta Regional Authority and to carry out its activities, as
		  authorized by the Delta Regional Authority Act of 2000, notwithstanding
		  sections 382C(b)(2), 382F(d), 382M, and 382N of said Act, $11,319,000, to
		  remain available until expended.
			Denali commissionFor expenses of the Denali Commission
		  including the purchase, construction, and acquisition of plant and capital
		  equipment as necessary and other expenses, $7,396,000, to remain available
		  until expended, notwithstanding the limitations contained in section 306(g) of
		  the Denali Commission Act of 1998: Provided, That funds shall
		  be available for construction projects in an amount not to exceed 80 percent of
		  total project cost for distressed communities, as defined by section 307 of the
		  Denali Commission Act of 1998 (division C, title III, Public Law 105–277), as
		  amended by section 701 of appendix D, title VII, Public Law 106–113 (113 Stat.
		  1501A–280), and an amount not to exceed 50 percent for non-distressed
		  communities.
			Northern border regional
		  commissionFor necessary
		  expenses of the Northern Border Regional Commission in carrying out activities
		  authorized by subtitle V of title 40, United States Code, $1,355,000, to remain
		  available until expended: Provided, That such amounts shall be
		  available for administrative expenses, notwithstanding section 15751(b) of
		  title 40, United States Code.
			Southeast crescent regional
		  commissionFor necessary
		  expenses of the Southeast Crescent Regional Commission in carrying out
		  activities authorized by subtitle V of title 40, United States Code, $250,000,
		  to remain available until expended.
			Nuclear regulatory
		  commission
			Salaries and
		  expensesFor necessary
		  expenses of the Commission in carrying out the purposes of the Energy
		  Reorganization Act of 1974 and the Atomic Energy Act of 1954, including
		  official representation expenses (not to exceed $25,000), $1,043,937,000, to
		  remain available until expended: Provided, That of the amount
		  appropriated herein, not more than $9,500,000 may be made available for
		  salaries, travel, and other support costs for the Office of the Commission, to
		  remain available until September 30, 2015, of which, notwithstanding section
		  201(a)(2)(c) of the Energy Reorganization Act of 1974 (42 U.S.C.
		  5841(a)(2)(c)), the use and expenditure shall only be approved by a majority
		  vote of the Commission: Provided further, That revenues from
		  licensing fees, inspection services, and other services and collections
		  estimated at $920,721,000 in fiscal year 2014 shall be retained and used for
		  necessary salaries and expenses in this account, notwithstanding 31 U.S.C.
		  3302, and shall remain available until expended: Provided
		  further, That the sum herein appropriated shall be reduced by the
		  amount of revenues received during fiscal year 2014 so as to result in a final
		  fiscal year 2014 appropriation estimated at not more than $123,216,000:
		  Provided further, That of the amounts appropriated under this
		  heading, $10,000,000 shall be for university research and development in areas
		  relevant to their respective organization's mission, and $5,000,000 shall be
		  for a Nuclear Science and Engineering Grant Program that will support multiyear
		  projects that do not align with programmatic missions but are critical to
		  maintaining the discipline of nuclear science and
		  engineering.
			Office of inspector
		  generalFor necessary expenses
		  of the Office of Inspector General in carrying out the provisions of the
		  Inspector General Act of 1978, $11,105,000, to remain available until September
		  30, 2015: Provided, That revenues from licensing fees,
		  inspection services, and other services and collections estimated at $9,994,000
		  in fiscal year 2014 shall be retained and be available until September 30,
		  2015, for necessary salaries and expenses in this account, notwithstanding
		  section 3302 of title 31, United States Code: Provided
		  further, That the sum herein appropriated shall be reduced by the
		  amount of revenues received during fiscal year 2014 so as to result in a final
		  fiscal year 2014 appropriation estimated at not more than
		  $1,111,000.
			Nuclear waste technical review
		  board
			Salaries and
		  expensesFor necessary
		  expenses of the Nuclear Waste Technical Review Board, as authorized by Public
		  Law 100–203, section 5051, $3,400,000, to be derived from the Nuclear Waste
		  Fund, to remain available until September 30,
		  2015.
			Office of the federal
		  coordinator for alaska natural gas transportation projectsFor necessary expenses for the Office of the
		  Federal Coordinator for Alaska Natural Gas Transportation Projects pursuant to
		  the Alaska Natural Gas Pipeline Act, $1,000,000, to remain available until
		  September 30, 2015: Provided, That any fees, charges, or
		  commissions received pursuant to section 106(h) of the Alaska Natural Gas
		  Pipeline Act (15 U.S.C. 720d(h)) in fiscal year 2014 in excess of $2,402,000
		  shall not be available for obligation until appropriated in a subsequent Act of
		  Congress.
			General
		  provisions—independent agencies
			401.The Chairman of the Nuclear Regulatory
			 Commission may not terminate any program, project, or activity without a
			 majority vote of the Commissioners of the Nuclear Regulatory Commission
			 approving such action.
			402.The Chairman of the Nuclear Regulatory
			 Commission shall notify the Committees on Appropriations of the House of
			 Representatives and the Senate not later than 1 day after the Chairman begins
			 performing functions under the authority of section 3 of Reorganization Plan
			 No. 1 of 1980, or after a member of the Commission who was delegated emergency
			 functions under subsection (b) of that section begins performing those
			 functions. Such notification shall include an explanation of the circumstances
			 warranting the exercise of such authority. The Chairman shall report to the
			 Committees, not less frequently than once each week, on the actions taken by
			 the Chairman, or a delegated member of the Commission, under such authority,
			 until the authority is relinquished. The Chairman shall notify the Committees
			 not later than 1 day after such authority is relinquished. The Chairman shall
			 submit the report required by section 3(d) of the Reorganization Plan No. 1 of
			 1980 to the Committees not later than 1 day after it was submitted to the
			 Commission.
			VGeneral
			 provisions
			(including transfers and
		  rescissions of funds)
			501.None of the funds appropriated by this Act
			 may be used in any way, directly or indirectly, to influence congressional
			 action on any legislation or appropriation matters pending before Congress,
			 other than to communicate to Members of Congress as described in 18 U.S.C.
			 1913.
			502.None of the funds made available by this
			 Act may be used to eliminate or reduce funding for a program, project, or
			 activity as proposed in a President’s budget request for a fiscal year until
			 such proposed change is subsequently enacted in an appropriations Act, or
			 unless such change is made pursuant to the reprogramming and transfer
			 provisions of this Act.
			503.None of the
			 funds made available by this Act may be used to enter into a contract,
			 memorandum of understanding, or cooperative agreement with, make a grant to, or
			 provide a loan or loan guarantee to any corporation that was convicted of a
			 felony criminal violation under any Federal law within the preceding 24 months,
			 where the awarding agency is aware of the conviction, unless the agency has
			 considered suspension or debarment of the corporation and has made a
			 determination that this further action is not necessary to protect the
			 interests of the Government.
			504.None of the funds made available by this
			 Act may be used to enter into a contract, memorandum of understanding, or
			 cooperative agreement with, make a grant to, or provide a loan or loan
			 guarantee to, any corporation that has any unpaid Federal tax liability that
			 has been assessed, for which all judicial and administrative remedies have been
			 exhausted or have lapsed, and that is not being paid in a timely manner
			 pursuant to an agreement with the authority responsible for collecting the tax
			 liability, where the awarding agency is aware of the unpaid tax liability,
			 unless the agency has considered suspension or debarment of the corporation and
			 has made a determination that this further action is not necessary to protect
			 the interests of the Government.
			505.(a)None of the funds made available in title
			 III of this Act may be transferred to any department, agency, or
			 instrumentality of the United States Government, except pursuant to a transfer
			 made by or transfer authority provided in this Act or any other appropriation
			 Act for any fiscal year, transfer authority referenced in the report of the
			 Committee on Appropriations accompanying this Act, or any authority whereby a
			 department, agency, or instrumentality of the United States Government may
			 provide goods or services to another department, agency, or
			 instrumentality.
				(b)None of the funds made available for any
			 department, agency, or instrumentality of the United States Government may be
			 transferred to accounts funded in title III of this Act, except pursuant to a
			 transfer made by or transfer authority provided in this Act or any other
			 appropriation Act for any fiscal year, transfer authority referenced in the
			 report of the Committees on Appropriations accompanying this Act, or any
			 authority whereby a department, agency, or instrumentality of the United States
			 Government may provide goods or services to another department, agency, or
			 instrumentality.
				(c)The head of any
			 relevant department or agency funded in this Act utilizing any transfer
			 authority shall submit to the Committees on Appropriations of the House of
			 Representatives and the Senate a semiannual report detailing the transfer
			 authorities, except for any authority whereby a department, agency, or
			 instrumentality of the United States Government may provide goods or services
			 to another department, agency, or instrumentality, used in the previous 6
			 months and in the year-to-date. This report shall include the amounts
			 transferred and the purposes for which they were transferred, and shall not
			 replace or modify existing notification requirements for each authority.
				506.None of the funds made available by this
			 Act may be used in contravention of Executive Order No. 12898 of February 11,
			 1994 (Federal Actions to Address Environmental Justice in Minority
			 Populations and Low-Income Populations).
			507.None of the funds made available under this
			 Act may be expended for any new hire by any Federal agency funded in this Act
			 that is not verified through the E-Verify Program as described in section
			 403(a) of the Illegal Immigration Reform and Immigrant Responsibility Act of
			 1996 (8 U.S.C. 1324a note).
			508.(a)Of the unobligated balances available from
			 prior year appropriations for the following accounts, the following amounts are
			 hereby permanently rescinded:
					(1)Under the heading
			 Corps of Engineers-Civil—Department of the Army, $200,000,000,
			 to be derived by the Secretary of the Army from funds made available for
			 Construction, General, Flood Control, Mississippi River
			 and Tributaries, Arkansas, Illinois, Kentucky, Louisiana, Mississippi,
			 Missouri, and Tennessee, General Investigations,
			 Construction, Investigations, and
			 Mississippi River and Tributaries.
					(2)Department
			 of Energy—Energy Programs—Energy Efficiency and Renewable Energy,
			 $157,000,000.
					(3)Department
			 of Energy—Atomic Energy Defense Activities—National Nuclear Security
			 Administration—Weapons Activities, $142,000,000.
					(4)Department
			 of Energy—Atomic Energy Defense Activities—National Nuclear Security
			 Administration—Defense Nuclear Nonproliferation, $20,000,000.
					(b)No amounts may be
			 rescinded under this section from amounts that were designated by the Congress
			 as an emergency requirement pursuant to a concurrent resolution on the budget
			 or the Balanced Budget and Emergency Deficit Control Act of 1985.
				509.None of the funds made available in this
			 Act may be used to conduct closure of adjudicatory functions, technical review,
			 or support activities associated with the Yucca Mountain geologic repository
			 license application, or for actions that irrevocably remove the possibility
			 that Yucca Mountain may be a repository option in the future.
			510.The Commissioner
			 of the Bureau of Reclamation and the Assistant Secretary of the Army (Civil
			 Works) shall submit to the Committees on Appropriations of the House of
			 Representatives and the Senate, at the time that the President's budget
			 proposal for fiscal year 2015 is submitted pursuant to section 1105(a) of title
			 31, United States Code, a comprehensive report compiled in conjunction with the
			 Government Accountability Office that details updated missions, goals,
			 strategies, and priorities, and performance metrics that are measurable,
			 repeatable, and directly linked to requests for funding.
			511.It
			 is the sense of the Congress that the Congress should not pass any legislation
			 that authorizes spending cuts that would increase poverty in the United
			 States.
				spending reduction
		  account
				512.The amount by which the applicable
			 allocation of new budget authority made by the Committee on Appropriations of
			 the House of Representatives under section 302(b) of the Congressional Budget
			 Act of 1974 exceeds the amount of proposed new budget authority is $0.
			513.None of the funds made available in this
			 Act may be used—
				(1)to implement or
			 enforce section 430.32(x) of title 10, Code of Federal Regulations; or
				(2)to implement or enforce the standards
			 established by the tables contained in section 325(i)(1)(B) of the Energy
			 Policy and Conservation Act (42 U.S.C. 6295(i)(1)(B)) with respect to BPAR
			 incandescent reflector lamps, BR incandescent reflector lamps, and ER
			 incandescent reflector lamps.
				514.None of the funds made available by this
			 Act may be used to pay the salary of individuals appointed to their current
			 position through, or to otherwise carry out, paragraphs (1), (2), and (3) of
			 section 5503(a) of title 5, United States Code.
			515.None of the funds made available in this
			 Act may be used within the borders of the State of Louisiana by the Mississippi
			 Valley Division or the Southwestern Division of the Army Corps of Engineers or
			 any district of the Corps within such divisions to implement or enforce the
			 mitigation methodology, referred to as the “Modified Charleston Method”.
			516.None of the funds made available by this
			 Act may be used by the Department of Energy to finalize, implement, or enforce
			 the proposed rule entitled Energy Conservation Standards Ceiling Fans
			 and Ceiling Fan Light Kits and identified by regulation identification
			 number 1904–AC87.
			517.None of the funds made available in this
			 Act may be used to relocate or consolidate general and administrative
			 functions, personnel, or resources of the Buffalo and Chicago Districts of the
			 Corps of Engineers Great Lakes and Ohio River Division.
			518.None of the funds made available by this
			 Act may be used to carry out section 801 of the Energy Independence and
			 Security Act of 2007 (42 U.S.C. 17281).
			519.None of the funds made available by this
			 Act may be used to enter into a contract with any offeror or any of its
			 principals if the offeror certifies, as required by Federal Acquisition
			 Regulation, that the offeror or any of its principals—
				(1)within a 3-year
			 period preceding this offer has been convicted of or had a civil judgment
			 rendered against it for: (A) commission of fraud or a criminal offense in
			 connection with obtaining, attempting to obtain, or performing a public
			 (Federal, State, or local) contract or subcontract; violation of Federal or
			 State antitrust statutes relating to the submission of offers; or (B)
			 commission of embezzlement, theft, forgery, bribery, falsification or
			 destruction of records, making false statements, tax evasion, violating Federal
			 criminal tax laws, or receiving stolen property;
				(2)are presently
			 indicted for, or otherwise criminally or civilly charged by a governmental
			 entity with, commission of any of the offenses enumerated above in paragraph
			 (1); or
				(3)within a 3-year
			 period preceding this offer, has been notified of any delinquent Federal taxes
			 in an amount that exceeds $3,000 for which the liability remains
			 unsatisfied.
				520.The amounts otherwise provided by this Act
			 are revised by reducing the amount made available for Department of
			 Energy––Energy Programs––Department Administration, and increasing the
			 amount made available for Corps of Engineers-Civil––Department of the
			 Army––Corps of Engineers––Construction, by $2,000,000.
			521.The amounts otherwise provided by this Act
			 are revised by reducing the amount made available for Department of
			 Energy—Energy Programs—Fossil Energy Research and Development, and
			 increasing the amount made available for Corps of
			 Engineers-Civil—Department of the Army—Corps of
			 Engineers-Civil—Construction, by $20,000,000.
			522.None of the funds made available in this
			 Act or funds available in the Bonneville Power Administration Fund may be used
			 by the Department of Energy for any program, project, or activity required by
			 or otherwise proposed in the memorandum from Steven Chu, Secretary of Energy,
			 to the Power Marketing Administrators with the subject line Power
			 Marketing Administrations’ Role and dated March 16, 2012.
			523.None of the funds made available by this
			 Act may be used to reduce the active and inactive nuclear weapons stockpiles of
			 the United States in contravention of section 303(b) of the Arms Control and
			 Disarmament Act (22 U.S.C. 2573(b)).
			524.None of the funds made available by this
			 Act may be used to lease or purchase new light duty vehicles for any executive
			 fleet, or for an agency’s fleet inventory, except in accordance with
			 Presidential Memorandum—Federal Fleet Performance, dated May 24, 2011.
			525.The amounts otherwise provided by this Act
			 are revised by reducing the amount made available for “Corps of
			 Engineers-Civil—Expenses”, and by increasing the amount made available for
			 “Corps of Engineers-Civil—Construction”, by $1,000,000.
			526.None the funds made available by this Act
			 may be used for the study of the Missouri River Projects authorized in section
			 108 of the Energy and Water Development and Related Agencies Appropriations
			 Act, 2009 (division C of Public Law 111–8).
			527.None of the funds made available in this
			 Act may be used to continue the study conducted by the Army Corps of Engineers
			 pursuant to section 5018(a)(1) of the Water Resources Development Act of
			 2007.
			528.None of the funds made available in this
			 Act may be used to issue rules or regulations to establish a fee for surplus
			 water from Missouri River reservoirs.
			529.None of the funds made available in this
			 Act may be used to develop or submit a proposal to expand the authorized uses
			 of the Harbor Maintenance Trust Fund described in section 9505(c) of the
			 Internal Revenue Code of 1986.
			530.None of the funds made available by this
			 Act may be used to regulate activities identified in subparagraphs (A) and (C)
			 of section 404(f)(1) of the Federal Water Pollution Control Act (33 U.S.C.
			 1344(f)(1)(A), (C)).
			531.None of the funds made available in this
			 Act to the United States Army Corps of Engineers may be used for sediment or
			 soil dumping into the Missouri River.
			532.None of the funds made available by this
			 Act may be used to implement, administer, or enforce the National Ocean Policy
			 developed under Executive Order No. 13547 of July 19, 2010 (75 Fed. Reg. 43023,
			 relating to the stewardship of oceans, coasts, and the Great Lakes).
			533.None of the funds made available by this
			 Act may be used to implement, administer, or enforce section 526 of the Energy
			 Independence and Security Act of 2007 (Public Law 110–140; 42 U.S.C.
			 17142).
			534.None of the funds made available by this
			 Act may be used to pay the salary of any officer or employee to carry out
			 section 301 of the Hoover Power Plant Act of 1984 (42 U.S.C. 16421a; added by
			 section 402 of the American Recovery and Reinvestment Act of 2009 (Public Law
			 111–5)).
				This Act may be cited as the
		  Energy and Water Development and
		  Related Agencies Appropriations Act,
		  2014.
				
	
		
			Passed the House of
			 Representatives July 10, 2013.
			Karen L. Haas,
			Clerk.
		
	
	
		July 16 (legislative
		  day, July 15), 2013
		Received; read twice and placed on the
		  calendar
	
